Name: Commission Regulation (EEC) No 3189/82 of 29 November 1982 amending Regulation (EEC) No 2499/82 laying down provisions concerning preventive distillation for the 1982/83 wine yearo
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 11 . 82 Official Journal of the European Communities No L 338/9 COMMISSION REGULATION (EEC) No 3189/82 of 29 November 1982 amending Regulation (EEC) No 2499/82 laying down provisions concerning preventive distillation for the 1982/83 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, rates are applicable for the purpose of compulsory distillation as referred to in Article 41 of Regulation (EEC) No 337/79 if this is decided on ; Whereas preventive distillation is closely related to compulsory distillation ; whereas, in particular, the buying-in price for the wine is identical ; whereas the quantity of wine to be distilled under compulsory distillation operations is reduced by the quantity of wine distilled under preventive distillation operations ; whereas, in order not to jeopardize the equilibrium aimed at on the market in wine, the same representa ­ tive rate should be applied to both categories of distil ­ lation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2144/82 (2), and in particular Article 11 (5) thereof, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2792/82 (4), and in particular Article 5 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 24 of Commission Regulation (EEC) No 2499/82 (*) lays down that the representative rate to be used for converting the amounts referred to in that Regulation is to be that in force in principle on 16 December 1982, which is to apply from 1 September 1982 ; Article 1 The following paragraph is hereby added to Article 24 of Regulation (EEC) No 2499/82 : 'However, notwithstanding Article 3 (2) of Commission Regulation (EEC) No 1054/78 ('), the representative rates to be used for the Belgian/ Luxembourg franc and the French franc shall be : 1 ECU = Bfrs/Lfrs 44-9704 1 ECU = FF 6-37174. Whereas Article 3 (2) of Commission Regulation (EEC) No 1054/78 of 19 May 1978 laying down detailed rules for the application of Regulation (EEC) No 878 /77 on the exchange rates to be applied in agriculture (6), as last amended by Regulation (EEC) No 3188/82 Q, lays down that where a representative rate is altered during the wine year, the new rate does not apply for the purpose of certain operations if these were decided on before the new rate takes effect ; whereas this provision does not permit the application of the new representative rates fixed by Regulation (EEC) No 2792/82 for the Belgian/Luxembourg franc and the French franc for the purpose of preventive distillation ; whereas, however, the new representative (  ) OJ No L 134, 22. 5. 1978 , p . 40 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 0 OJ No L 54, 5 . 3 . 1979, p . 1 . I1) OJ No L 227, 3 . 8 . 1982, p . 1 . 0 OJ No L 106, 29 . 4 . 1977, p . 27 . (4) OJ No L 295, 21 . 10 . 1982, p . 6 . 0 OJ No L 267, 16 . 9 . 1982, p . 16 . (6) OJ No L 134, 22. 5 . 1978 , p . 40 . I7) See page 8 of this Official Journal . Is shall apply from 1 September 1982. No L 338/ 10 Official Journal of the European Communities 30 . 11 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 November 1982. For the Commission Poul DALSAGER Member of the Commission